OPINION — AG — (1) THE GOVERNOR WAS NOT AUTHORIZED TO CREATE A COMMISSION WITH AUTHORITY TO ENTER INTO THE CONTRACT ATTACHED TO YOUR LETTER. (2) THE SUPPLEMENTAL AGREEMENT AND NOTIFICATION CREATES NO LIABILITY ON THE PART OF THE STATE, WHETHER OR NOT THE TURNER CONSTRUCTION COMPANY IS FINALLY PAID OFF. (3) THE LEGALITY OF A CONTRIBUTION OF PUBLIC FUNDS TO A PRIVATE CORPORATION, AND THE USE OF PUBLIC FUNDS IN THE FURTHERANCE OF THE PURPOSES OF A PRIVATE CORPORATION. (4) NO, IT IS NOT LEGAL FOR STATE AGENCIES TO CONTRIBUTE FUNDS (APPROPRIATED OR OTHERWISE) OR SERVICES IN FURTHERANCE OF THE OBJECTIVES AND PURPOSES OF THE OKLAHOMA WORLD'S FAIR COMMISSION, INC., A NON PROFIT, CHARITABLE AND EDUCATIONAL CORPORATION. (5) NO, THE USE OF STATE APPROPRIATED FUNDS IN FURTHERANCE OF THE PURPOSE OF A PRIVATE CORPORATION DOES NOT VIOLATE PROVISIONS OF THE OKLAHOMA CONSTITUTION. (6) ARTICLES 9 OF THE ARTICLES OF INCORPORATION OF THE OKLAHOMA WORLD'S FAIR COMMISSION, INC., SET OUT ABOVE, IS NOT VIOLATIVE OF THE CONSTITUTION. CITE: ARTICLE XV, SECTION 15, 62 O.S. 1961 41.16 [62-41.16], ARTICLE VI, SECTION 1 (W. J. MONROE)